United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2426
                        ___________________________

                                  John C. Nimmer

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

  Hon. Michael G. Heavican, Chief Justice of the Nebraska Supreme Court in his
official capacity; Hon. Stephanie F. Stacy, Justice of the Nebraska Supreme Court
   in her official capacity; Hon. Lindsey Miller-Lerman, Justice of the Nebraska
    Supreme Court in her official capacity; Hon. William Cassel, Justice of the
Nebraska Supreme Court in his official capacity; Jonathan J. Papik, Justice of the
 Nebraska Supreme Court in his official capacity; Hon. Jeffrey J. Funk, Justice of
 the Nebraska Supreme Court in his official capacity; Hon. John R. Freudenberg,
Justice of the Nebraska Supreme Court in his official capacity; Mark Alan Weber,
  Counsel for Discipline of the Nebraska Supreme Court, in his official capacity

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                            Submitted: April 23, 2020
                               Filed: May 1, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, BEAM, and KOBES, Circuit Judges.
                          ____________
PER CURIAM.

       John Nimmer appeals the district court’s1 dismissal of his action under 42
U.S.C. § 1983 asserting claims related to Nebraska attorney disciplinary proceedings.
Upon careful review of the record and the parties’ arguments on appeal, we find no
basis for reversal. See Newcombe v. United States, 933 F.3d 915, 917 (8th Cir. 2019)
(standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.

                                         -2-